    Case 4:19-cv-00507-ALM Document 215 Filed 11/04/20 Page 1 of 1 PageID #: 5236




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     DAMONIE EARL, et al.,

                     Plaintiffs,                      Civil Action No. 4:19-cv-00507-ALM

                v.

     THE BOEING COMPANY et al.,

                     Defendants.


                                                  ORDER

           Pending before the Court is the Unopposed Motion to Dismiss Plaintiff Lakesha Goggins

    (Dkt. #214). After considering the Motion, the Court finds that it should be GRANTED.

           It is therefore ORDERED that Goggins’ claims against Defendants The Boeing

    Company and Southwest Airlines Co. are hereby DISMISSED WITHOUT PREJUDICE.

    This dismissal shall have no effect on the remaining Plaintiffs’ claims, nor on Goggins’s ability

.   to assert her rights as a member of the putative class.

           It is further ORDERED that all parties shall bear their own costs, expenses, and

    attorneys' fees in connection with Goggins’ claims and this dismissal.

           IT IS SO ORDERED.
           SIGNED this 4th day of November, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
